Exhibit 10.3

Form PSU Award Certificate

PERFORMANCE SHARE UNIT AWARD CERTIFICATE

Non-transferable

GRANT TO

 

 

(“Grantee”)

by CommScope Holding Company, Inc. (the “Company”) of

                     performance share units convertible, on a one-for-one
basis, into shares of Stock (the “Units”).

The Units are granted pursuant to and subject to the provisions of the CommScope
Holding Company, Inc. 2013 Long-Term Incentive Plan (the “Plan”) and to the
terms and conditions set forth on the following pages (the “Terms and
Conditions”). By accepting the Units, Grantee shall be deemed to have agreed to
the Terms and Conditions and the Plan. Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Plan.

Grantee will have the right to earn between 0% and 150% of the Units based on
the Company’s achievement of performance goals relating to Adjusted Operating
Income for fiscal year 2016 (the “Performance Period”), as set forth on Appendix
A.

Within 60 days after the Performance Period ends, the Committee will determine
and certify the Company’s performance against the performance goals and will
determine the number of Units eligible for vesting (the “Confirmed Units”). The
date such certification occurs is referred to in this certificate as the
“Certification Date.” Unless vesting is accelerated as provided in the Plan or
Section 2 of the Terms and Conditions, the Confirmed Units shall vest (become
non-forfeitable) in accordance with the following schedule (the “Service
Period”), subject to Grantee’s Continuous Service on the applicable vesting
date.

 

Continuous Service after Grant Date

   Percent of
Confirmed Units Vesting   

IN WITNESS WHEREOF, CommScope Holding Company, Inc., acting by and through its
duly authorized officers, has caused this Award Certificate to be duly executed.

 

COMMSCOPE HOLDING COMPANY, INC.

 

By:  

 

Its:    

 

Grant Date:



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Performance and Certification. The Units will become eligible for vesting
based upon the Company’s performance against the performance goals specified in
Appendix A. No Units will become Confirmed Units unless and until the Committee
determines and certifies the performance following the Performance Period. To
the extent the Company fails to achieve 100% of the performance conditions,
Grantee shall forfeit all right, title and interest in and to the Units that do
not become Confirmed Units as of the Certification Date and the non-Confirmed
Units will be reconveyed to the Company without further consideration or any act
or action by Grantee.

2. Vesting of Confirmed Units The Confirmed Units will vest and become
non-forfeitable on the earliest to occur of the following (each, a “Vesting
Date”):

 

(a) The Confirmed Units will vest as to the percentages specified on the cover
page hereof, on the respective Vesting Dates specified on the cover page hereof,
provided Grantee is then still providing Continuous Service to the Company.

 

(b) If Grantee’s Continuous Service is terminated due to death or Disability,
then:

(i) if such termination occurs during the Performance Period, the Units shall
not expire on account of the Participant’s termination and shall remain eligible
to vest based upon actual performance over the Performance Period. To the extent
the performance goals are met for the Performance Period, then the “Pro Rata
Confirmed Units” (as defined herein) will vest on the Certification Date, and
any non-Pro Rata Confirmed Units will be forfeited, and

(ii) if such termination occurs during the Service Period, then all of the
Confirmed Units will vest on the date of such termination.

For purposes of this Award Certificate, the “Pro Rata Confirmed Units” shall be
equal to the excess, if any, of (1) the product of (x) the total number of
Confirmed Units and (y) a fraction, the numerator of which is the number of full
calendar months that elapsed during the Performance Period and Service Period
from the Grant Date until the date of Grantee’s termination due to death or
Disability, as the case may be, and the denominator of which is 36 (the total
number of months in the Performance Period and the Service Period) over (2) the
number of Confirmed Units that previously vested as of the date of Grantee’s
termination due to death or Disability, as the case may be, without respect to
this provision.

 

(c) If a Change in Control occurs and the Units are not assumed by the surviving
entity or otherwise equitably converted or substituted in connection with the
Change in Control, then:

(i) if such Change in Control occurs during the Performance Period, the number
of Units shall be prorated by multiplying it by a fraction, the numerator of
which is the number of days elapsed from the commencement of the Performance
Period through the date of the Change in Control, and the denominator of which
is 365, and such prorated portion of the Units shall vest immediately prior to
the Change in Control based upon (x) deemed performance at the “target” level if
the Change in Control occurs during the first half of the Performance Period, or
(y) actual performance measured as of the date of the Change in Control (after
prorating the performance conditions based upon the number of days elapsed from
the commencement of the Performance Period through the date of the Change in
Control) if the Change in Control occurs during the second half of the
Performance Period, and the remaining unvested portion of the Units shall be
forfeited and cancelled as of the Change in Control, and

(ii) if such Change in Control occurs during the Service Period, then the
Committee will determine the Confirmed Units and all of the Confirmed Units will
vest immediately prior to the Change in Control.

 

(d) If a Change in Control occurs and the Units are assumed by the surviving
entity or otherwise equitably converted or substituted in connection with the
Change in Control, then, if within two years after the effective date of the
Change in Control Grantee’s employment is terminated without Cause or Grantee
resigns for Good Reason, then:

(i) if such termination occurs during the Performance Period, the number of
Units shall be prorated by multiplying it by a fraction, the numerator of which
is the number of days elapsed from the commencement of the Performance Period
through the date of such termination, and the denominator of which is 365, and
such prorated portion of the Units shall vest on the date of such termination
based upon (x) deemed performance against the “target” level if such termination
occurs during the first half of the Performance Period, or (y) actual
performance measured as of the date of such termination (after prorating the
performance conditions based upon the number of days elapsed from the
commencement of the Performance Period through the date of the termination) if
the Change in Control occurs during the second half of the Performance Period,
and the remaining unvested portion of the Units shall be forfeited and cancelled
as of the date of such termination, and

(ii) if such termination occurs during the Service Period, then all of the
Confirmed Units will vest on the date of such termination.

If Grantee’s Continuous Service terminates prior to a Vesting Date for any
reason other than as described in (b), (c) or (d) above, Grantee shall forfeit
all right, title and interest in and to the then unvested Units as of the date
of such termination and the unvested Units will be reconveyed to the Company
without further consideration or any act or action by Grantee.

3. Conversion to Stock. The Units that vest upon a Vesting Date will be
converted to shares of Stock. The shares of Stock will be registered in the name
of Grantee as of the Vesting Date, and certificates for the shares of Stock (or,
at the option of the Company, statements of book entry notation of the shares of
Stock in the name of Grantee in lieu thereof) shall be delivered to Grantee or
Grantee’s designee upon request of Grantee as soon as practicable after the
Vesting Date.

4. Dividend Rights. If any dividends or other distributions are paid with
respect to the Stock while the Units are outstanding, the dollar amount or fair
market value of such



--------------------------------------------------------------------------------

dividends or distributions with respect to the number of shares of Stock then
underlying the Units shall be credited to a bookkeeping account and held
(without interest) by the Company for the account of Grantee. Such amounts shall
be subject to the same vesting and forfeiture provisions as the Units to which
they relate. Accrued dividends held pursuant to the foregoing provision shall be
paid by the Company to Grantee on the applicable Vesting Date.

5. Voting Rights. Grantee shall not have voting rights with respect to the
Units. Upon conversion of the Units into shares of Stock, Grantee will obtain
full voting rights and other rights as a stockholder of the Company.

6. Restrictions on Transfer and Pledge. No right or interest of Grantee in the
Units may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of Grantee to any other party other than the Company or
an Affiliate. The Units are not assignable or transferable by Grantee other than
to a beneficiary or by will or the laws of descent and distribution.

7. Restrictions on Issuance of Shares. If at any time the Committee shall
determine, in its discretion, that registration, listing or qualification of the
Shares underlying the Units upon any Exchange or under any foreign, federal, or
local law or practice, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition to the settlement of the Units,
the Units will not be converted to Shares in whole or in part unless and until
such registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

8. No Right of Continued Service. Nothing in this Award Certificate shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate Grantee’s service at any time, nor confer upon Grantee any right to
continue to provide services to, the Company or any Affiliate.

9. Payment of Taxes. The Company or any employer Affiliate has the authority and
the right to deduct or withhold, or require Grantee to remit to the employer, an
amount sufficient to satisfy federal, state, and local taxes (including
Grantee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising in connection with the Units. The withholding requirement
may be satisfied, in whole or in part, by withholding from the settlement of the
Units Shares having a Fair Market Value on the date of withholding equal to the
minimum amount (and not any greater amount) required to be withheld for tax
purposes, all in accordance with such procedures as the Company establishes.

10. Stockholders Agreement; Registration Rights Agreement. As a condition to the
issuance of Shares of Stock hereunder, Grantee agrees that such Shares shall be
subject to all of the terms, conditions and restrictions contained in any
Stockholders Agreement by and among the Company and the Company’s stockholders
and in any Registration Rights Agreement by and among the Company and the
Company’s stockholders and that Grantee will become a party to and subject to
such Stockholders Agreement and such Registration Rights Agreement.

11. Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Award Certificate, and this Award Certificate shall be
governed by and construed in accordance with the Plan. In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Award Certificate, the provisions of the Plan shall be controlling and
determinative.

12. Successors. This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.

13. Severability. If any one or more of the provisions contained in this Award
Certificate are invalid, illegal or unenforceable, the other provisions of this
Award Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

14. Notice. Notices hereunder must be in writing, delivered personally or sent
by registered or certified U.S. mail, return receipt requested, postage prepaid.
Notices to the Company must be addressed to CommScope Holding Company, Inc.,
1100 CommScope Place, SE, Hickory, North Carolina 28602, Attn: Corporate
Secretary, or any other address designated by the Company in a written notice to
Grantee. Notices to Grantee will be directed to the address of Grantee then
currently on file with the Company, or at any other address given by Grantee in
a written notice to the Company.

15. Compensation Recoupment Policy. The Units and any Stock issued thereunder
shall be subject to any compensation recoupment policy of the Company that is
applicable by its terms to Grantee and to awards of this type.

16. Sell to Cover Policy. By accepting the Units, (i) Grantee agrees that he or
she shall be subject to, and consents to the application of, any policy adopted
by the Company that requires Grantee to sell Shares to satisfy his or her
federal, state, and local tax withholding obligations (including Grantee’s FICA
obligation) that arise with respect to this Award (a “sell to cover” policy),
and (ii) in connection with any such “sell to cover” policy, Grantee hereby
authorizes the plan administrator or other entity designated by the Company in
its sole discretion to sell a number of Shares issued in connection with the
vesting of the Units, which the Company determines, in its sole discretion, is
sufficient to generate an amount to satisfy such tax withholding obligations,
and to pay such amounts to the Company.